DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 are pending. 

Response to Arguments

2.	Applicant’s arguments, see Remarks, filed 10/1/2020, with respect to the rejection(s) of claim(s) 1, 3, 5, 8, 10, 12 and 14  under 35 U.S.C. 103 as being unpatentable over MORITA, US 2015/0245342 in view of Lei et al, US 2015/0094064 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over MORITA, US 2015/0245342 in view of Lei et al, US 2015/0094064 and further in view of Kubota, US 2011/0176450.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim(s) 1, 3, 5, 8, 10, 12 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over MORITA, US 2015/0245342 hereafter MORITA in view of Lei et al, US 2015/0094064 hereafter Lei and further in view of Kubota, US 2011/0176450 hereafter Kubota. 


As for claim 1, Morita discloses:
(Morita, FIG. 15, 200, [0156], The eNB 200) and a plurality of the second wireless communication apparatuses (Morita, FIG. 15, 100-1, 100-2, [0156], UE (A) 100-1 and UE (B) 100-2), the wireless communication apparatus  comprising: 
a communication circuit (Morita, FIG. 2, 110, [0047], The radio transceiver 110 of the UE 100) configured to perform wireless communication via a first communication channel between the wireless communication apparatus and second wireless communication apparatus (Morita, FIG, 7, [0076]-[0078], FIG. 15, S52, [0157], Perform wireless D2D communication via a D2D channel between UE (A) 100-1 and UE (B) 100-2), and 
wireless communication via a second communication channel between the wireless communication apparatus and the second wireless communication apparatus (Morita, FIG. 6, [0074], [0075], FIG. 15, 100-1, 200, S55, [0159], Cellular communication S55 via a cellular radio resource between UE (A) 100-1 and the eNB 200).

Morita discloses a control circuit (Morita, FIG. 2, 160, [0047], The processor 160 of the UE 100) configured to control the communication circuit to establish the second communication channel between the wireless communication apparatus and the second wireless communication apparatus and switch from wireless communication with the first wireless communication apparatus via the first communication channel to wireless communication via the second communication channel (Morita, FIG. 6, Fig. 7, [0074]-[0076]-[0078], FIG. 15, 100-1, 200, S55, [0159], Control establishing cellular communication S55 between UE (A) 100-1 and the eNB 200 and switch from D2D wireless communication S52 with UE (B) 100-2 via the D2D connection/channel to cellular communicate via the cellular radio resource).
 
Morita does not explicitly disclose execute first processing when a signal of a radio resource control (RRC) layer is received from the first wireless communication apparatus, the first processing including controlling control the communication circuit to perform switching processing of the second communication channel, and controlling the communication circuit to perform a wireless communication via the first communication channel by using a radio resource information included in the received signal of the RRC layer, wherein the switching processing performs switching to a third communication channel from the second communication channel, the third communication channel is channel between the wireless communication apparatus and a third wireless communication apparatus.

However, Lei discloses execute first processing when a signal of a radio resource control (RRC) layer is received from the first wireless communication apparatus, the first processing including controlling control the communication circuit to perform switching processing of the second communication channel, and controlling the communication circuit to perform a wireless communication via the first communication channel by using a radio resource information included in the received signal of the RRC layer (Lei, [0042], Execute when a RRC connection request is received from the controlling apparatus to perform changing/switching the resource used to perform wireless communication using the information included in the RRC connection request), wherein the switching processing performs switching to a third communication channel from the second communication channel, the third communication channel is channel between the wireless communication apparatus and a third wireless communication apparatus (Lei, Figure 1, 114A-C, 122B, [0024], [0025], [0026], Switching to a third infrastructure communication path 122C. The Examiner interprets the third infrastructure communication path 122A-C to correspond to three communication channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morita with execute first processing when a signal of a radio resource control (RRC) layer is received from the first wireless communication apparatus, the first processing including controlling control the communication circuit to perform switching processing of the second communication channel, and controlling the communication circuit to perform a wireless communication via the first communication channel by using a radio resource information included in the received signal of the RRC layer,  wherein the switching processing performs switching to a third communication channel from the second communication channel, the third communication channel is channel between the wireless communication apparatus and a third wireless communication apparatus as taught by Lei to provide more efficient D2D communication.

The combination of Morita and Lei does not explicitly disclose the second wireless communication apparatus is a source base station, a signal of a RRC later is 

However, Kubota discloses the second wireless communication apparatus is a source base station (Kubota, Fig. 2, 107, 106a, [0050], [0084], The radio base station 106a with a connection to the mobile terminal 107 by the link shown in figure 2 between 106a and 107), a signal of a RRC layer is received from the source base station (Kubota, Fig. 5, 106a, 404, [0100], The RRC Connection Reconfiguration is received from the original radio base station 106a) and a third second wireless communication apparatus is a target base station (Kubota, Fig. 2, 107, 106b, [0050], [0084], The radio base station 106b with a connection to the mobile terminal 107 by the  link shown in figure 2 between 106b and 107). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Morita and Lei with the second wireless communication apparatus is a source base station, a signal of a RRC later is received from the source base station and a third second wireless communication apparatus is a target base station as taught by Kubota to provide improved throughput fairness between mobile terminals (Kubota, [0036], [0037]). 

As for claim 3, Morita discloses:
(Morita, FIG. 6, Fig. 7, [0074]-[0076]-[0078], FIG. 15, 100-1, 200, S55, [0159], Control switch from D2D wireless communication S52 with UE (B) 100-2 via the D2D connection/channel to cellular communicate via the cellular radio resource and vice versa), in the case where the quality of the first communication channel is poorer than the prescribed quality (Morita, FIG. 15, [0099], [0100], [0157], [0158], [0173], In the case where the maximum transmission power has been exceeded on the first channel which means propagation loss/degradation in quality),  and control the communication circuit to establish the second communication channel between the wireless communication apparatus and the second wireless communication apparatus and switch from the wireless communication with the first wireless communication apparatus via the first communication channel to the wireless communication via the second communication channel, in a case where a response to the switching instruction is received, during the wireless communication with the first wireless communication apparatus via the first communication channel (Morita, FIG. 15, 100-1, 200, S55, [0159], [0160], Establish a cellular communication between the UE and the eNB and switch from D2D wireless communication via a D2D channel with another UE to wireless communication with the cellular communication channel and vice versa).

As for claim 5, Morita discloses:
The control circuit is configured to control the communication circuit to transmit a result of measurement of the quality of the first communication channel to the first wireless (Morita, FIG. 15, [0099], [0100], [0157], [0158], [0173], In the case where the maximum transmission power has been exceeded on the first channel which means propagation loss/degradation in quality), and control the communication circuit to establish the second communication channel between the wireless communication apparatus and the second wireless communication apparatus, and switch from the wireless communication with the first wireless communication apparatus via the first communication channel to the wireless communication via the second communication channel, in a case where the switching instruction is received from the first wireless communication apparatus, during the wireless communication with the first wireless communication apparatus via the first communication channel (Morita, FIG. 15, 100-1, 200, S55, [0159], [0160], Establish a cellular communication between the UE and the eNB and switch from D2D wireless communication via a D2D channel with another UE to wireless communication with the cellular communication channel and vice versa).

As for claim 8, Morita discloses:
A first wireless communication apparatus in a wireless communication system wireless communication system including a first wireless communication apparatus (source base station) (Morita, FIG. 15, 100-1, 200, S55, [0159], [0160], Establish a cellular communication system including the eNB), the wireless communication apparatus comprising: 
(Morita, FIG. 15, 100-1, 200, S55, [0159], [0160], Establish a cellular communication between the UE and the eNB and switch from D2D wireless communication via a D2D channel with another UE to wireless communication with the cellular communication channel and vice versa).

Morita does not explicitly disclose a control circuit configured to control the communication circuit to transmit a signal of a radio resource control (RRC) layer to the any of the plurality of second wireless communication apparatuses via the first communication channel, the signal of the RRC layer being configured to cause the any of the plurality of second wireless communication apparatuses to execute first processing when the signal of the RRC layer is received by the any of the plurality of second wireless communication apparatuses, the first processing including performing switching processing of the second communication channel and performing a wireless communication via the first communication channel by using a radio resource information included in the signal of the RRC layer, wherein the switching processing performs switching to a third communication channel from the second communication 

However, Lei discloses a control circuit configured to control the communication circuit to transmit a signal of a radio resource control (RRC) layer to the any of the plurality of second wireless communication apparatuses via the first communication channel, the signal of the RRC layer being configured to cause the any of the plurality of second wireless communication apparatuses to execute first processing when the signal of the RRC layer is received by the any of the plurality of second wireless communication apparatuses, the first processing including performing switching processing of the second communication channel and performing a wireless communication via the first communication channel by using a radio resource information included in the signal of the RRC layer (Lei, [0042], Transmit a RRC connection request is received from the controlling apparatus to perform changing/switching the resource used to perform wireless communication using the information included in the RRC connection request), wherein the switching processing performs switching to a third communication channel from the second communication channel, the third communication channel is channel between the wireless communication apparatus and a third wireless communication apparatus (Lei, Figure 1, 114C, 122B, [0024], [0025], [0026], Switching to a third infrastructure communication path 122C. The Examiner interprets the third infrastructure communication path 122A-C to correspond to three communication channels).



As for claim 10, Morita discloses:
A wireless communication system that includes a first wireless communication apparatus and a plurality of the second wireless communication apparatuses (Morita, FIG. 1, FIG. 6, [0074], [0076]-[0078], The wireless communication system includes the eNB and a plurality of UEs), 
(Morita, FIG. 2, [0047], The UE includes a radio transceiver 110 for transmission/reception of radio signals) configured to perform wireless communication via a first communication channel between the second wireless communication apparatus and second wireless communication apparatus (Morita, Fig. 7, [0003], [0076]-[0078], [0077], to perform communication via a D2D communication between the plurality of user terminals/UEs and another UE) and wireless communication via a second communication channel between the second wireless communication apparatus and the second wireless communication apparatus (Morita, FIG. 6, [0074], [0075], and wireless communication via a cellular channel between the UE and the eNB), and 
a first control circuit configured to control the first communication circuit to transmit a result of measurement of a quality of the first communication channel to the first wireless communication apparatus, in a case where the quality of the first communication channel is poorer than a prescribed quality (Morita, FIG. 15, [0099], [0100], [0157], [0158], [0173], Transmit the result indicating the maximum transmission power has been exceeded on the first channel which means propagation loss/degradation in quality), and 
control the first communication circuit to establish the second communication channel between the second wireless communication apparatus and the second wireless communication apparatus, and switch from wireless communication with the first wireless communication apparatus via the first communication channel to wireless communication via the second communication channel (Morita, FIG. 15, 100-1, 200, S55, [0159], [0160], Establish a cellular communication between the UE and the eNB and switch to D2D wireless communication S52 with another UE and vice versa), 
in a case where a switching instruction that is a signal at Layer 2 or Layer 3 is received from the first wireless communication apparatus, during wireless communication with the first wireless communication apparatus via the first communication channel (Morita, [0061], Using layer 2 or layer 3 signaling), and 
establish the second communication channel between the first wireless communication apparatus and each of the plurality of second wireless communication apparatuses (Morita, FIG. 6, Fig. 7, [0074]-[0076]-[0078], FIG. 15, 100-1, 200, S55, [0159], Establishes cellular communication S55 between UE (A) 100-1 and the eNB 200 and switch from D2D wireless communication S52 with UE (B) 100-2 via the D2D connection/channel to cellular communicate via the cellular radio resource), 
in a case where the quality of the first communication channel that is indicated by the result of the measurement is poorer than the prescribed quality (Morita, [0099], [0100], In the case there the quality is worse than the threshold value).

Morita does not explicitly disclose the signal of the RRC layer to the any of the plurality of second wireless communication apparatuses via the first communication channel, the signal of the RRC layer being configured to cause the any of the plurality of second wireless communication apparatuses to execute first processing when the signal of the RRC layer is received by the any of the plurality of second wireless communication apparatuses, the first processing including performing switching processing of the second communication channel and performing a wireless 

However, Lei discloses execute first processing when a signal of a radio resource control (RRC) layer is received from the first wireless communication apparatus, the first processing including controlling control the communication circuit to perform switching processing of the second communication channel, and controlling the communication circuit to perform a wireless communication via the first communication channel by using a radio resource information included in the received signal of the RRC layer (Lei, [0042], Execute when a RRC connection request is received from the controlling apparatus to perform changing/switching the resource used to perform wireless communication using the information included in the RRC connection request), wherein the switching processing performs switching to a third communication channel from the second communication channel, the third communication channel is channel between the wireless communication apparatus and a third wireless communication apparatus (Lei, Figure 1, 114C, 122B, [0024], [0025], [0026], Switching to a third infrastructure communication path 122C. The Examiner interprets the third infrastructure communication path 122A-C to correspond to three communication channels).



The combination of Morita and Lei does not explicitly disclose the second wireless communication apparatus is a source base station, a signal of a RRC later is received from the source base station and a third second wireless communication apparatus is a target base station.

However, Kubota discloses the second wireless communication apparatus is a source base station (Kubota, Fig. 2, 107, 106a, [0050], [0084], The radio base station 106a with a connection to the mobile terminal 107 by the link shown in figure 2 between 106a and 107), a signal of a RRC layer is received from the source base station (Kubota, Fig. 5, 106a, 404, [0100], The RRC Connection Reconfiguration is received from the original radio base station 106a) and a third second wireless communication apparatus is a target base station (Kubota, Fig. 2, 107, 106b, [0050], [0084], The radio base station 106b with a connection to the mobile terminal 107 by the  link shown in figure 2 between 106b and 107). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Morita and Lei with the second wireless communication apparatus is a source base station, a signal of a RRC later is received from the source base station and a third second wireless communication apparatus is a target base station as taught by Kubota to provide improved throughput fairness between mobile terminals (Kubota, [0036], [0037]). 

As for claim 12, Morita discloses:
A processing method comprising: 
performing wireless communication via a first communication channel between the second wireless communication apparatus and second wireless communication apparatus (Morita, Fig. 7, [0003], [0076]-[0078], [0077], Causing a UE to perform communication via a D2D communication between the plurality of user terminals/UEs and another UE)  or wireless communication via a second communication channel between the second wireless communication apparatus itself and the first wireless (Morita, FIG. 6, [0074], [0075], and wireless communication via a cellular channel between the UE and the eNB); and 
causing the second wireless communication apparatus to establish the second communication channel between the second wireless communication apparatus and the second wireless communication apparatus and to perform processing that causes switching to occur from wireless communication with the first wireless communication apparatus via the first communication channel to wireless communication via the second communication channel (Morita, FIG. 15, S54, [0157]-[0159], Causing the UE to establish the second communication channel between the devices and causes switching to occur from a first channel to a second channel), 
in a case where a quality of the first communication channel is poorer than a prescribed quality (Morita, FIG. 15, [0099], [0100], [0157]-[0159], [1073], In the case where the maximum transmission power has been exceeded on the first channel which means propagation loss/degradation in quality), or in a case where a switching instruction that is a signal at Layer 2 or Layer 3 is received from the first wireless communication apparatus or the first wireless communication apparatus, during wireless communication with the first wireless communication apparatus via the first communication channel (Morita, [0061], Using layer 2 or layer 3 signaling during D2D or cellular communication channel usage).

Morita does not explicitly disclose execute first processing when a signal of a radio resource control (RRC) layer is received from the first wireless communication apparatus, the first processing including controlling control the communication circuit to 

However, Lei discloses execute first processing when a signal of a radio resource control (RRC) layer is received from the first wireless communication apparatus, the first processing including controlling control the communication circuit to perform switching processing of the second communication channel, and controlling the communication circuit to perform a wireless communication via the first communication channel by using a radio resource information included in the received signal of the RRC layer (Lei, [0042], Execute when a RRC connection request is received from the controlling apparatus to perform changing/switching the resource used to perform wireless communication using the information included in the RRC connection request), wherein the switching processing performs switching to a third communication channel from the second communication channel, the third communication channel is channel between the wireless communication apparatus and a third wireless communication apparatus (Lei, Figure 1, 114C, 122B, [0024], [0025], [0026], Switching to a third infrastructure communication path 122C. The Examiner interprets the third infrastructure communication path 122A-C to correspond to three communication channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morita with execute first processing when a signal of a radio resource control (RRC) layer is received from the first wireless communication apparatus, the first processing including controlling control the communication circuit to perform switching processing of the second communication channel, and controlling the communication circuit to perform a wireless communication via the first communication channel by using a radio resource information included in the received signal of the RRC layer, wherein the switching processing performs switching to a third communication channel from the second communication channel, the third communication channel is channel between the wireless communication apparatus and a third wireless communication apparatus as taught by Lei to provide more efficient D2D communication.

The combination of Morita and Lei does not explicitly disclose the second wireless communication apparatus is a source base station, a signal of a RRC later is received from the source base station and a third second wireless communication apparatus is a target base station.

However, Kubota discloses the second wireless communication apparatus is a source base station (Kubota, Fig. 2, 107, 106a, [0050], [0084], The radio base station 106a with a connection to the mobile terminal 107 by the link shown in figure 2 between 106a and 107), a signal of a RRC layer is received from the source base station (Kubota, Fig. 5, 106a, 404, [0100], The RRC Connection Reconfiguration is received from the original radio base station 106a) and a third second wireless communication apparatus is a target base station (Kubota, Fig. 2, 107, 106b, [0050], [0084], The radio base station 106b with a connection to the mobile terminal 107 by the  link shown in figure 2 between 106b and 107). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Morita and Lei with the second wireless communication apparatus is a source base station, a signal of a RRC later is received from the source base station and a third second wireless communication apparatus is a target base station as taught by Kubota to provide improved throughput fairness between mobile terminals (Kubota, [0036], [0037]). 

As for claim 14, Morita discloses:
A processing method comprising:
 causing a first wireless communication apparatus, which is used in a wireless communication system that includes the first wireless communication apparatus and a plurality of second wireless communication apparatuses, to receive a result of measurement of a quality of a first communication channel from a second wireless communication apparatuses that perform communication with each other via the first communication channel (Morita, FIG. 15, S54, [0099], [0100], [0157]-[0159], [1073], Causing an eNB which is used by a wireless communication system that includes the eNB and a plurality of UEs, to receive/detect the result of a measurement of the transmission power on a first communication channel from the UE that performs communication on the first communication channel), and causing the first wireless communication apparatus to transmit a switching instruction that is a signal at Layer 2 or Layer 3 to each of the plurality of second wireless communication apparatuses (Morita, [0061], Using layer 2 or layer 3 signaling), 
establishes a second communication channel between the first wireless communication apparatus itself and each of the plurality of second wireless communication apparatuses (Morita, FIG. 6, Fig. 7, [0074]-[0076]-[0078], FIG. 15, 100-1, 200, S55, [0159], Establishes cellular communication S55 between UE (A) 100-1 and the eNB 200 and switch from D2D wireless communication S52 with UE (B) 100-2 via the D2D connection/channel to cellular communicate via the cellular radio resource), and 
to perform processing that causes switching to occur wireless communication between a second wireless communication apparatuses via the first communication channel to wireless communication via the second communication channel (Morita, FIG. 15, S54, [0157]-[0159], Perform detecting/processing that causes switching to occur from a first channel to a second channel), 
in a case where the quality of the first communication channel that is indicated by the result of the measurement is poorer than a prescribed quality (Morita, [0099], [0100], [0157]-[0159], [1073], In the case there the quality is worse than the threshold value).



However, Lei discloses execute first processing when a signal of a radio resource control (RRC) layer is received from the first wireless communication apparatus, the first processing including controlling control the communication circuit to perform switching processing of the second communication channel, and controlling the communication circuit to perform a wireless communication via the first communication channel by using a radio resource information included in the received signal of the RRC layer (Lei, [0042], Execute when a RRC connection request is received from the controlling apparatus to perform changing/switching the resource used to perform wireless communication using the information included in the RRC connection request), wherein the switching processing performs switching to a third communication channel from the second communication channel, the third communication channel is channel between the wireless communication apparatus and a third wireless communication apparatus (Lei, Figure 1, 114C, 122B, [0024], [0025], [0026], Switching to a third infrastructure communication path 122C. The Examiner interprets the third infrastructure communication path 122A-C to correspond to three communication channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morita with execute first processing when a signal of a radio resource control (RRC) layer is received from the first wireless communication apparatus, the first processing including controlling control the communication circuit to perform switching processing of the second communication channel, and controlling the communication circuit to perform a wireless communication via the first communication channel by using a radio resource information included in the received signal of the RRC layer, wherein the switching processing performs switching to a third communication channel from the second communication channel, the third communication channel is channel between the wireless communication apparatus and a third wireless communication apparatus as taught by Lei to provide more efficient D2D communication.

The combination of Morita and Lei does not explicitly disclose the first wireless communication apparatus is a source base station, causing the source base station to transmit a signal of a RRC and a third second wireless communication apparatus is a target base station.

However, Kubota discloses the second wireless communication apparatus is a source base station (Kubota, Fig. 2, 107, 106a, [0050], [0084], The radio base station 106a with a connection to the mobile terminal 107 by the link shown in figure 2 between 106a and 107), a signal of a RRC layer is received from the source base station (Kubota, Fig. 5, 106a, 404, [0100], The RRC Connection Reconfiguration is received from the original radio base station 106a) and a third second wireless communication apparatus is a target base station (Kubota, Fig. 2, 107, 106b, [0050], [0084], The radio base station 106b with a connection to the mobile terminal 107 by the  link shown in figure 2 between 106b and 107). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Morita and Lei with the second wireless communication apparatus is a source base station, a signal of a RRC later is received from the source base station and a third second wireless communication apparatus is a target base station as taught by Kubota to provide improved throughput fairness between mobile terminals (Kubota, [0036], [0037]). 

4.	Claims 2, 4, 6-7, 9, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORITA, US 2015/0245342 in view of Lei et al, US 2015/0094064 in view of Kubota, US 2011/0176450 and further in view of Pelletier et al, US 2013/0322413 hereafter Pelletier.

As for claim 2, Morita discloses:
The control circuit is configured to control the communication circuit to establish the second communication channel between the wireless communication apparatus and the source base station and switch from the wireless communication with the first wireless (Morita, FIG. 6, Fig. 7, [0074]-[0076]-[0078], FIG. 15, 100-1, 200, S55, [0159], Control establishing cellular communication S55 between UE (A) 100-1 and the eNB 200 and switch from D2D wireless communication S52 with UE (B) 100-2 via the D2D connection/channel to cellular communicate via the cellular radio resource).

The combination of Morita, Lei and Kubota does not explicitly disclose in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, during the wireless communication with the first wireless communication apparatus via the first communication channel.

However, Pelletier discloses in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, during the wireless communication with the first wireless communication apparatus via the first communication channel (Pelletier, [0122], where the quality of the D2D link is poorer than the threshold for a certain amount of time, during the wireless communication with another WTRU with the radio link).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Morita, Lei and Kubota with in a case where a state where the quality of the first (Pelletier, [0114]). 

As for claim 4, Morita discloses:
The control circuit is configured to control the communication circuit to establish the second communication channel between the wireless communication apparatus and the source base station, and switch from the wireless communication with the first wireless communication apparatus via the first communication channel to the wireless communication via the second communication channel (Morita, FIG. 15, 100-1, 200, S55, [0159], [0160], Establish a cellular communication between the UE and the eNB and switch from D2D wireless communication via a D2D channel with another UE to wireless communication with the cellular communication channel and vice versa).

The combination of Morita, Lei and Kubota does not explicitly disclose in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, even in a case where the response to the switching instruction is not received.

However, Pelletier discloses in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, even in a case where the response to the switching instruction is not  (Pelletier, [0122], where the quality of the D2D link is poorer than the threshold for a certain amount of time, during the wireless communication with another WTRU with the radio link).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Morita, Lei and Kubota with in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, even in a case where the response to the switching instruction is not received as taught by Pelletier to provide improved system throughput (Pelletier, [0114]). 

As for claim 6, Morita discloses:
The control circuit is configured to control the communication circuit to establish the second communication channel between the wireless communication apparatus and the source base station, and switch from the wireless communication with the first wireless communication apparatus via the first communication channel to the wireless communication via the second communication channel (Morita, FIG. 15, 100-1, 200, S55, [0159], [0160], Establish a cellular communication between the UE and the eNB and switch from D2D wireless communication via a D2D channel with another UE to wireless communication with the cellular communication channel and vice versa).



However, Pelletier discloses in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, even in a case where the response to the switching instruction is not received (Pelletier, [0122], where the quality of the D2D link is poorer than the threshold for a certain amount of time, during the wireless communication with another WTRU with the radio link).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Morita, Lei and Kubota with in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, even in a case where the response to the switching instruction is not received as taught by Pelletier to provide improved system throughput (Pelletier, [0114]). 

As for claim 7, Morita discloses:
The second wireless communication apparatus is a base station (Morita, FIG. 15, 200, [0156], The eNB 200), and wherein the first wireless communication apparatus is a (Morita, FIG. 15, 100-1, 100-2, [0156], UE (A) 100-1 and UE (B) 100-2).


As for claim 11, Morita discloses:
The second wireless communication apparatus is a base station (Morita, FIG. 15, 200, [0156], The eNB 200), and wherein the first wireless communication apparatus is a terminal or a mobile station (Morita, FIG. 15, 100-1, 100-2, [0156], UE (A) 100-1 and UE (B) 100-2).

As for claim 13, Morita discloses:
The second wireless communication apparatus is a base station (Morita, FIG. 15, 200, [0156], The eNB 200), and wherein the first wireless communication apparatus is a terminal or a mobile station (Morita, FIG. 15, 100-1, 100-2, [0156], UE (A) 100-1 and UE (B) 100-2).

As for claim 15, Morita discloses:
The second wireless communication apparatus is a base station (Morita, FIG. 15, 200, [0156], The eNB 200), and wherein the first wireless communication apparatus is a terminal or a mobile station (Morita, FIG. 15, 100-1, 100-2, [0156], UE (A) 100-1 and UE (B) 100-2).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469